Case 19-12556-KCF Doc 101-3 Filed 07/14/21 Entered 07/14/21 16:38:31   Desc
               Exhibit C - Enumeration of Expenses Page 1 of 4




                     EXHIBIT C
                 Enumeration of Expenses
         Case 19-12556-KCF Doc 101-3 Filed 07/14/21 Entered 07/14/21 16:38:31        Desc
                        Exhibit C - Enumeration of Expenses Page 2 of 4
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois




                      Disbursements and Other Detailed Services through 06/21/2021

Description                                                                                 Amount
Photocopies and printing                                                                      70.90
Photocopies and printing-color                                                                 5.10
Messenger service                                                                              1.15
Special postage                                                                               37.60


                                                                                            Page 10
         Case 19-12556-KCF Doc 101-3 Filed 07/14/21 Entered 07/14/21 16:38:31                                  Desc
                        Exhibit C - Enumeration of Expenses Page 3 of 4
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois

Description                                                                                                           Amount
Computer research - Lexis/WestLaw                                                                                      171.60
Ricoh USA, Inc. - Overtime: Client Hospitality 01/29                                                                    60.00
Federal Express - Air express charge - Attn: Legal Department, Christie Manson Wood Consign, London, GB                 53.67
Veritext - Veritext - Deposition expense - Paul R. Regan, Paul Schnabel and Scott Faulkingham 10/25/19 -
                                                                                                                      1,139.39
11/2019
Veritext - Veritext - Deposition expense - Tina Brand 3/5/20 - 03/2020                                                 776.35
Veritext - Veritext - Deposition expense - Mr. Elia J. Zois 1/29/20 - 02/2020                                         2,362.05
Clerk, USDC - Pro Hac Vice                                                                                             300.00
Kennedy, Deborah M. - Inflight WiFi - D. Kennedy, 2019 0904 trip for meetings with the client and various
                                                                                                                        15.99
governmental agencies regarding referral and related issues, 09/04/2019
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, 2019 0904 trip for meetings with the client and various
                                                                                                                          9.15
governmental agencies regarding referral and related issues, 09/04/2019 - 09/06/2019
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, 2019 0904 trip for meetings with the client and various
                                                                                                                        29.82
governmental agencies regarding referral and related issues, 09/04/2019 - 09/06/2019
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, 2019 0904 trip for meetings with the client and various
                                                                                                                        23.40
governmental agencies regarding referral and related issues, 09/04/2019 - 09/06/2019
Kennedy, Deborah M. - Inflight WiFi - D. Kennedy, WiFi used on airplane during travel to NYC in preparation
                                                                                                                        18.99
for Rule 2004 Examination of Elia Zois., 01/28/2020
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, Car service expense during trip to NYC for Rule 2004
                                                                                                                        36.82
Examination of Elia Zois., 01/28/2020 - 01/30/2020
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, Car service during trip/travel to NYC for Rule 2004
                                                                                                                        63.31
Examination of Elia Zois., 01/28/2020 - 01/30/2020
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, 2019 0904 trip for meetings with the client and various
                                                                                                                        30.78
governmental agencies regarding referral and related issues, 09/04/2019 - 09/06/2019
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, 2019 0904 trip for meetings with the client and various
                                                                                                                        11.57
governmental agencies regarding referral and related issues, 09/04/2019 - 09/06/2019
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, Zois deposition, 03/04/2020 - 03/05/2020                           36.25
UTOG 2 Way Radio Inc - Travel Expenses - Debra Kennedy 10/25/19                                                         67.82
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, Zois deposition, 03/04/2020 - 03/05/2020                           30.46
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, Zois deposition, 03/04/2020 - 03/05/2020                           37.58
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, Zois deposition, 03/04/2020 - 03/05/2020                           32.14
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, Car service expense during trip to NYC for Rule 2004
                                                                                                                        46.80
Examination of Elia Zois., 01/28/2020 - 01/30/2020
Kennedy, Deborah M. - Mileage - D. Kennedy, 2019 1024 Travel to NYC for Zois Subpoena Depositions,
                                                                                                                        34.80
10/24/2019 - 10/25/2019
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, Car service during trip/travel to NYC for Rule 2004
                                                                                                                        35.56
Examination of Elia Zois., 01/28/2020 - 01/30/2020
Kennedy, Deborah M. - Taxi/Car Service - D. Kennedy, 2019 1024 Travel to NYC for Zois Subpoena
                                                                                                                       120.00
Depositions, 10/24/2019 - 10/25/2019
Kennedy, Deborah M. - Parking - D. Kennedy, 2019 1024 Travel to NYC for Zois Subpoena Depositions,
                                                                                                                          8.00
10/24/2019 - 10/25/2019
Kennedy, Deborah M. - Parking - D. Kennedy, 2019 1024 Travel to NYC for Zois Subpoena Depositions,
                                                                                                                        56.00
10/24/2019 - 10/25/2019
Kennedy, Deborah M. - Inflight WiFi - D. Kennedy, 2019 1024 Travel to NYC for Zois Subpoena Depositions,                18.99

                                                                                                                      Page 11
         Case 19-12556-KCF Doc 101-3 Filed 07/14/21 Entered 07/14/21 16:38:31                                      Desc
                        Exhibit C - Enumeration of Expenses Page 4 of 4
Invoice No. 6412629
Jack McDonnell, as Chapter 7 Trustee
085206.0010 / Elia and Mariana Zois

Description                                                                                                               Amount
10/24/2019
Kennedy, Deborah M. - Airfare - D. Kennedy, 2019 0904 trip for meetings with the client and various
                                                                                                                          1,146.60
governmental agencies regarding referral and related issues, 09/04/2019 - 09/06/2019
Kennedy, Deborah M. - Airfare - D. Kennedy, Airfare expenses for trip/travel to NYC for Rule 2004
                                                                                                                           989.80
Examination of Elia Zois., 01/28/2020 - 01/30/2020
Kennedy, Deborah M. - Airfare - D. Kennedy, Zois deposition, 03/04/2020 - 03/05/2020                                       728.80
Kennedy, Deborah M. - Airfare - D. Kennedy, 2019 1024 Travel to NYC for Zois Subpoena Depositions,
                                                                                                                           625.60
10/24/2019 - 10/25/2019
Kennedy, Deborah M. - Lunch - D. Kennedy, D. Kennedy, 2019 0904 trip for meetings with the client and
                                                                                                                            15.40
various governmental agencies regarding referral and related issues, 09/04/2019 - 09/06/2019
Kennedy, Deborah M. - Breakfast - D. Kennedy, D. Kennedy, 2019 0904 trip for meetings with the client and
                                                                                                                            13.45
various governmental agencies regarding referral and related issues, 09/04/2019 - 09/06/2019
Kennedy, Deborah M. - Hotel - Dinner - D. Kennedy, D. Kennedy, 2019 0904 trip for meetings with the client
                                                                                                                            14.60
and various governmental agencies regarding referral and related issues, 09/04/2019 - 09/06/2019
Kennedy, Deborah M. - Breakfast - D. Kennedy, D. Kennedy, Zois deposition, 03/04/2020 - 03/05/2020                            5.62
Kennedy, Deborah M. - Hotel - Dinner - D. Kennedy, D. Kennedy, Zois deposition, 03/04/2020 - 03/05/2020                       2.34
Kennedy, Deborah M. - Dinner - D. Kennedy, D. Kennedy, Zois deposition, 03/04/2020 - 03/05/2020                             27.33
Kennedy, Deborah M. - Dinner - D. Kennedy, D. Kennedy, Dinner during NYC trip for Rule 2004 Examination
                                                                                                                            22.51
of Elia Zois., 01/28/2020 - 01/30/2020
Kennedy, Deborah M. - Lunch - D. Kennedy, D. Kennedy, 2019 1024 Travel to NYC for Zois Subpoena
                                                                                                                              5.09
Depositions, 10/24/2019 - 10/25/2019
Kennedy, Deborah M. - Lodging - D. Kennedy, 2019 0904 trip for meetings with the client and various
                                                                                                                           304.60
governmental agencies regarding referral and related issues, 09/04/2019 - 09/06/2019
Kennedy, Deborah M. - Lodging - D. Kennedy, Zois deposition, 03/04/2020 - 03/05/2020                                       248.26
Kennedy, Deborah M. - Lodging - D. Kennedy, 2019 1024 Travel to NYC for Zois Subpoena Depositions,
                                                                                                                           431.79
10/24/2019 - 10/25/2019
Kennedy, Deborah M. - Lodging - D. Kennedy, Two nights stay during NYC trip for Rule 2004 Examination of
                                                                                                                           402.54
Elia Zois (1/28/2020 to 1/30/2020), 01/28/2020 - 01/30/2020
Grubhub Corporate AR - Deborah Kennedy Meeting LUNCH 01/28                                                                 104.55
Grubhub Corporate AR - Depo for Julie Vacura 01/24                                                                         101.00
Total                                                                                                                  $10,931.92


                                                                                         Total Disbursements and Other Services
                                                                                                                    $10,931.92

                                                                                                             Total Invoice Amount
                                                                                                                       $185,231.92




                                                                                                                          Page 12
